Title: From Thomas Jefferson to the Governor of Virginia, 11 July [1785]
From: Jefferson, Thomas
To: Henry, Patrick



Sir
Paris July 11. [1785]

Mr. Houdon’s long and desperate illness has retarded till now his departure for Virginia. We had hoped from our first conversations  with him that it would be easy to make our terms, and that the cost of the statue and expence of sending him would be but about a thousand guineas. But when we came to settle this precisely, he thought himself obliged to ask vastly more. Insomuch that at one moment we thought our treaty at an end, but unwilling to commit such a work to an inferior hand, we made him an ultimate proposition on our part. He was as much mortified at the prospect of not being the executor of such a work, as we were not to have it done by such a hand. He therefore acceded to our terms, tho’ we are satisfied he will be a considerable loser. We were led to insist on them because in a former letter to the Governor I had given the hope we entertained of bringing the whole within 1000 guineas. The terms are 25,000 livres or 1000 English guineas (the English guinea being worth 25. livres) for the statue and pedestal. Besides this we pay his expences going and returning, which we expect will be between four and five thousand livres: and if he dies in the voiage we pay his family 10,000 livres. This latter proposition was disagreeable to us. But he has a father, mother and sisters who have no resource but in his labour: and he is himself one of the best men in the world. He therefore made it a sine quo non, without which all would have been off. We have reconciled it to ourselves by determining to get insurance on his life made in London, which we expect can be done for 5. per cent, so that it becomes an additional sum of 500 livres. I have written to Mr. Adams to know for what per cent the insurance can be had. I inclose you, for a more particular detail, a copy of the agreement. Dr. Franklin being on his departure did not become a party to the instrument, tho it has been concluded with his approbation. He was disposed to give 250 guineas more, which would have split the difference between the actual terms and Mr. Houdon’s demand. I wish the state, at the conclusion of the work may agree to give him this much more, because I am persuaded he will be a loser, which I am sure their generosity would not wish. But I have not given him the smallest expectation of it, chusing the proposition should come from the state which will be more honourable. You will perceive by the agreement that I pay him immediately 8333 ⅓ livres, which is to be employed in getting the marble in Italy, it’s transportation &c. The package and transportation of his stucco to make the moulds will be about 500 livres. I shall furnish him with money for his expences in France and I have authorised Dr. Franklin when he arrives in Philadelphia to draw  on me for money for his other expences going, staying and returning. These draughts will have been made probably and will be on their way to me before you receive this, and with the paiments made here will amount to about 5000 livres more than the amount of the bill remitted me. Another third, of 8333 ⅓ livres will become due at the end of the ensuing year. Dr. Franklin leaves Passy this morning. As he travels in a litter, Mr. Houdon will follow him some days hence and will embark with him for Philadelphia. I am in hopes he need not stay in America more than a month.
I have the honour to be with due respect your Excellency’s most obedient & most humble servt.,

Th: Jefferson

